Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 Page 1 of 8




                    EXHIBIT 23
       Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 PageNTI2DoCoMo
                                                                     of 8 Technical Journal Vol. 7 No.4



                                                   IP Service Control Point
                                                  and Signaling Gateway for
                                                    IP Common Channel
                                                       Signal Network
                                                                 Tora Hasegawa, Koichi Ota,

                                                        lffasam Tokohara and Yoshitaka Furukawa



                                                  We developed the IPSCP and SGW to strengthen the plat-
                                                 form. ofadvanced function service nodes and reduce network
                                                 construction cost i11 the future DoCoMo network.



                                                  1. Introduction
                                                    Premised on the conversion of the common channel net\ll'Ork
                                                 to lnternel Protocol (lP), to achieve fast and flexible response
                                                 for an increase in FOMA core network traffic and new services
                                                 and to reduce facilities cost, systems for constructing the core
                                                 network must be converted to allow the use of servers and
• Development         eports e                   routers. Here, we outline the specifics of LP Service Control
                                                 Point (IPSCP) and Signaling GateWay (SGW) for lP common
                                                 channel signal networks and describe the effects of develop-
                                                 ment, the configuration and features of the software and hard-
                                                 ware system, and the network configuration.


                                                 2. Background of IPSCP and SGW
                                                    Development
                                                 2.1 Current Problems and Development Objectives
                                                    The increase in FOMA subscribers as DoCoMo subscribers
                                                 migrate from Personal Digital CeUular (PDC) to FOMA. has
                                                 created a need to expand core network facilities; specifically
                                                 required are increase in New Mobile Service Control Point
                                                 (NMSCP). which provide advanced service control point func-
                                                 tions, and increase in Mobile Multi-Media service Infrastructure
                                                    1
                                                 (M In) . which provide mobile multimedia services.
                                                 Furthermore, increased use rate of links between NMSCP and
                                                 New Signaling Transfer Point (NSTP) and greater numbers of
                                                 NMSCP lead to a requirement for more NSTP. We therefore
                                                 developed the TPSCP and SGW with the objectives of increas-
                                                 ing the processing capability of advanced function service con-
                                                 trol points within the core network and reducing network cost

                                                                                   WSOU-ARISTA001539
                                                                                                                    27
                      Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 Page 3 of 8
     • D evelopment Reports •
     and development cost.                                                  2.2 Effects of Advanced Function Service Node Integration

        The IPSCP was not only developed as a simple replacement                  Systems that are positioned as advanced function service
     for NMSCP and M31:n, but it is positioned as a basic system that       nodes in the current DoCoMo network include the NMSCP,
     integrates the fu nctions of both of those nodes, and also sup-        which executes PDC and FOMA location registration and basic
     ports advanced function service control within the future core         call control such as origination/termination call control as well
                                                                                                             3
     network, as well as flexibility and efficiency in new service          as service control, and M ln, which executes FOMA packet ser-
     development. We also intend to integrate the subscriber profile        vice control in cooperation with open Internet Service Provider
     database of the Home Subscriber Server (HSS), which is in the          (TSP) and treasure Casket of i-mode service, high Reliability
     IP Multimedia Subsystem (IMS). Because it is first necessary to        platform for CUStomer (CiRCUS). The NMSCP must be capa-
     increase the nu mber of M'In facilities, we will initially intro-      ble of high-speed processing because it performs location regis-
     duce the Specific User Service Control Point (SUSCP), which            tration control, a specific feature of mobile communication net-
     has the functions of the M'In and the IMS and maintains a sub-         works, as well as origination/termination call control. The M'in
     scriber profile data (keyed on the subscriber number), and the         interfaces with external networks such as open ISPs , so it is
     External Business user Service Control Point (EBSCP), which            aecessary to ensure security. Because of sucb differences. these
     stores the profile data of each provider. For the future need to        functions are cun-ently implemented separately by the NMSCP
     expand the NMSCP faci lities and increase the link utilization         and the M\n.
     rate, we plan to develop and introduce the IPSCP, which has the              The subscriber profiles that are needed for implementing the
                                                3
     NMSCP functions in addition to the M ln functions and IMS              functions described above a re respectively stored in the
                                                                                                   3
     functions. The IPSCP migration is shown in Figure 1.                   NMSCP and the M ln nodes. Because the subscriber informa-
        Specialized nodes such as the NMSCP and NSTP are expen-             tion is distributed over the nodes, the issue of increasing the
     sive and hinder the construction of systems that are flexible in       memory utilization rate by deploying the subscriber profiles to
     response to demand. With the general-purpose commercial                respective node according to an index key (subscriber number)
     servers used in M1:n. however, there is the problem of the short       or other such means arised. There is also the issue of partial
     product life cycle of the products used. For the IPSCP and SGW         redundancy in the development of nodes that have similar func-
     hardware, we chose to adopt the advanced Telecom Computing             tions. particularly in the implementation of service control. The
     Architecture (aTCA) [ l], which should solve those problems            costs of development and maintenance can be reduced by main-
     and is also being introduced in the serving/gateway General            taining the subscriber information in a unified manner at a inte-
     packet radio service Support ode (xGSN).                               grated node to achieve efficient use of memory and establish
                                                                            common basic functions for maintaining subscriber information


                                    System name                 Function                  Function configuration




                                                                                                                 I~
                                                          e M'ln
                                       SUSCP
                                                          e HSS (IMS functions)
                                                                                              Ii :;
                                        EBSCP             e M 'ln
                                                                                         01        M' ln
                                                                                                                 10
                                        IPSCP             e M 'ln
                                                                                                   M' ln
                                   *NMSCP function        e HSS (IMS functions)
                                    config uration
                                                                                                       HS$
                                                          e NMSCP
                                    also possible                                                  NMSCP



                                                                                               D         ···lniti;,I intmrlurtion

                                                        Figure 1 IPSCP m i gration (future)

                                                                                                                              WSOU-ARISTA001540
28
                Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 PageNTT4DoCoMo
                                                                              of 8 Technical Journal Vol. 7 No.4


(back-up, customer management , transfer of subscriber manage-      (ALADIN), which is a customer system node. Also, by connect-
ment, etc.) to solve those problems.                                ing to the xGSN and Wireless Protocol Conversion Gateway
   This also allows the smooth introduction of the PushTalk         (WPCG)/eXtended wireless Protocol Conversion Gateway
service and other such services that require cooperation between    (XPCG) core network system node and the NMSCP , the
the NMSCP functions (dwell information management and ser-          PushTalk service. the POMA location information service and
vice control in the core network) and the ~In functions (ser-       other such services are provided. An SGW is placed in the con-
vice control with open ISP and CiRCUS, FOMA location infor-         nection between the SUSCP and the NMSCP for signal conver-
mation service control, etc .). T his also decreases signals        sion of common channel and           [P   signals. A feature of this net-
between nodes.                                                      work configuration is that the connections to all nodes are made
                                                                    via an IP router network.
2.3 Effects of Converting the Common Channel                            The EBSCP is connected to the EMS operation system
     Signaling Netnork to IP                                        node. Furthermore, there are connections to the WPCG/XPCG
   When inheriting function from NMSCP to IPSCP, we devel-          core network system node, the MObile communication BILLing
oped SGW that centralizes the conversion of the common chan-        Systems-Partner Relationship Management system (Mobills-
nel and IP, not deploying common interface to IPSCP. This           PRM) customer system node and the Calling rate Charge
eliminates the need for providing a common channel interface        Center-l MT (CCC-I) billing system node to provide services
for new nodes that will be developed in the future . The SGW is     such as the FOMA location information service and send
positioned as   [P   version of the NSTP and so is equipped with    charges information for those services. There is an interface to
the same signal transmission and network management func-           nodes outside of the DoCoMo network for connections to
tions as the NSTP (failure detection, convergence control, sig-     CiRCUS, ISP system nodes and various providers. To maintain
nal re-routing control.etc.).                                       stronger security. a HyperText Transfer Protocol-GateWay
                                                                    (HTTP-GW) is placed outside the FireWaLI (FW) for authenti-
3. IPSCP and SGW System Configuration                               cation of external connections to prevent direct connections
3.1 Netn'ork Configuration                                          from the outside.
   The SUSCP, EB SCP and SGW network configuration is
shown in Figure 2. The SUSCP connects to the Element                3.2 Hardnare Configuration and Features
Management System (EMS), which is an operation system                   The IPSCP and SGW hardware configurations are shown in
node, and the ALI Around DoCoMo JNformation systems                 Figure 3 . The basic hardware configuration comprises an File


     Operation system node                                                                                                        ISP system
                                                                                                                                    node

     Information system node


                                                                                                                    Internet
     Core network node                                                                                            connection
                                                                                                                                    LCS
                                                                                                                                   Client"
                                                                                                                  leased line
                                                                                                                  connection
                                                                                                                                     LCS
                                                                                                                                    Client


                                                                                                                                     ISP




   CSCF: Call State Control Function                               *LCS Client: Provider of the FOMA location information service current
                                                                               location notificat ion function and location provision function

                                        Figure 2 SUSCP, EBSCP and SGW network configuration

                                                                                                               WSOU-ARISTA001541
                                                                                                                                                 29
                        Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 Page 5 of 8
     • D evelopment Reports •

                        FS                            NSW


                                           SSW

               USP            USP       USP           USP     FEP
              (ESP)''        ( ESP)    ( ESP)        ( ESP)                                                                                     A A
                                                                                                                                                 s s
                                                                                                                                                T T
              @@@@                                                                                                                               B B



                                                                        aTCA                                                            aTCA
                                                    F==1                                  * 2 SDB or SGB 1s selected according to the
              LJ LJ
             * 1 For EBSCP, the blade name is ESP
                                                            RAID
                                                    L_j (Shared Disk)                         accommodation conditions
                                                                                              Up to 12 per chassis

                             (al IPSCP hardware configuration                                     (bl SGW hardware configuration
           ASTB: ATM Signaling channel Terminations Box
            DAT: Digital Audio Tape
           RAID: Redundant Arrays of Inexpensive Disks

                                                      Figure 3 IPSCP and SGW hardware configurations


     Server (FS), which is a server unit that mainly has data storage             To reduce hardware cost after introduction of the MNP, we
     and maintenance interface functions , Single Board Computers              made it possible to define 60 million numbers at the IPSCP. The
     (SBCs) that have call processing functions , a Shelf SWitch               number of subscribers accommodated, however, is one million,
     (SSW) for connections between SBCs, and a Node inside layer2              the same as for the NMSCP. The number of defined numbers
     SWitch (NSW) for connections between the SBCs and the FS.                 and the number of subscribers accommodated for the IPSCP
     In the IPSCP , the SB Cs correspond to the User Service                   and the NMSCP are listed in Table 1.
     Processor (USP), External business Service Processor (ESP)
     and Front End Processor (FEP); in the SGW, they correspond to                The specific differences in database configuration for
     the Signal Domain agent Blade (SDB) and the Signaling                     NMSCP and IPSCP are described below.
     Gateway Blade (SGB) . A server group configured of an SBC,                    For the NMSCP, the number of subscribers accommodated
     SSW and Chassis Management Module (CMM) adopts the                        and the number of numbers defined are the same. There is thus
     aTCA standard described in Section 2.1. A feature of this server          a one-to-one correspondence in management between tl1e search
     is that it is both smaller and configured of less hardware than a         management part and profile management part in the NMSCP
     conventional switch. it has advantage of ease of securing the             database configuration, and profile search is done according to a
     space required for installation and shortening installation time.         number range.
                                                                                  The IPSCP database management method is shown in
     4. Features of the IPSCP and SGW                                          Figure 4. The IPSCP has 60 million defined numbers, so if the
     4.1 IPSCP Database Configuration                                          NMSCP database management method were applied without
        The features of the rPSCP database configuration (i.e., the            modification, the profile management part would also have to
     differences from the NMSCP database configuration) are                    maintain memory space for 60 million numbers in surplus.
     described below.                                                          T herefore , a variable area management scheme in which only
     1) Integration of the M'In Subscriber Data and the NMSCP                  profiles for contracted subscribers are kept in memory in the
        Subscriber Data Profiles                                               profile management part is used for the IPSCP. thus allowing
         Focusing on the future NMSCP function development. we
                                                                                Table 1 Numbers of subscribers accommodated and numbers
     choose a common profile that is capable of defining both the                       defined for IPSCP and NMSCP

     M'In subscriber data and the NMSCP subscriber data.                                     Number of subscribe~ accommodated    Number of numbers defined

                                                                                  IPSCP                1 million                         60 million
     2) Expansion of Numbering with Mobile Number Portability
                                                                                  NMSCP                 1 million                         1 million
         (MNP) Considered

                                                                                                                                 WSOU-ARISTA001542
30
                       Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 PageNTT6DoCoMo
                                                                                     of 8 Technical Journal Vol. 7 No.4


                  [Search management] · ··Num ber range-based search                                  [ Profile management]
                                                                                                                          .
                  (l )Number ra nge search
                                               One million                                                                .        One million
                   I                  .        managed                                                                    .        managed
           ,..                                                      (2)Link to subscriber profile ~
                 /subscriber number (09012341200)                                                     Subscribernuinber(09012341200)    NocontrKI

           V Subscriber number (09012341201)                                                  h       Subscriber number (09012341201)   Contract
     --<                                                                                      ~                           .
                                                                                                                          .
                  Subscriber number (09012341299)
                                                                                              c;      Subscriber number (09012341299)   NocontrKI
           '-
                                                                                                                          .
                                                                          (3)Get subscriber profile                       .
                                      .                                     information                                   .
                                                         la) NMSCP database management method

                  [Search management] ···Number-based search                                          [Profile management]
                                                        (1)Contract information
                                                                                                                                                    ..,
                                           60 mi llion
                                           managed         s earch                                                                 One mill ion

                                                                    V                                                              managed                  Ch ange to
                                                                                                                                                            va riable a rea
                  Subscriber number (09012341200)

                  Subscriber number (09012341201 )• Contract
                                                            ..
                                                    No contract 1
                                                                                                      Subscriber number (09043211255)
                                                                                                                                                            management
                                                                                                                                                            based on
                                                                                                                                                          > cont ract



                                                                    ~
                                          (2)Link to number                                                                                                 information
                                                                                                                                                            -> Effective use
                  Subscriber number (09012341299)   No contract       (                               Subscriber number (09012341201)                         of memory
                                                                          information
                                                                                                                                                    ..,
                  Subscriber number (0904321125S)   Contract



                                                          lb) IPSCP database management method

                                             Figure 4 Database management methods of the NMSCP and IPSCP


efficient use of memory. Concerning profile search. using the                               ment function, traffic collectlon function, database management
NMSCP database man agement method of search by number-                                      function, etc.) as well as some of the protocol functions. Re-use
range would mean searching through a number-range of 60 mil-                                of fu nction also reduces development cost. We are also re-using
lion numbers, which would take some time . For that reason , the                            programs from the xGSN, which shares the same platform, and
search method used in the IPSCP involves maintaining contract                               re-use of programs in new equipment to be developed in the
information for each number in a search management part, mak-                               future is also possible.
ing it possible to search the contract information first and then                               On the other hand, however, integrated file development
link to the profile information by number to achieve high-speed                             brings the following concerns.
database search.                                                                            I ) Memory inefficiency caused by program integration
                                                                                            2) The effects of problems on other programs that arise as pro-
4.2 IPSCP Software Configuration                                                                gram scale increases
   T he types of JPSCP hardware include the SUSCP and
                                3
EBSCP, which have M ln functlons and IMS functions, and the                                     The first of the above concerns is eliminated with a control
l PSCP , which additionally has the NMSCP functions. The soft-                              that prevents programs that are not used at a particular node
ware for them, however, will be developed as in integrated file                             from being placed in memory at that node. The second concern
rather than individually developed programs. The IPSCP soft-                                is eli minated by partitioning the memory space allocated to the
ware configuration is shown in Figure 5.                                                    programs and not pennitting programs to access the memory
   Development as an integrated file allows common develop-                                 spaces allocated to other programs.
ment of the basic maintenance functions (node data manage-
                                                                                                                                    WSOU-ARISTA001543
                                                                                                                                                                               31
                       Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 Page 7 of 8
     • D evelopment Reports •

                                                                                                                 Example of
                                                                                                                common parts

                                                                                                        • Database management
                                                                                                          function
                                                                                                        • Node data managem""t
                                                                                                          function
                                                                                                        • Protocol functions
                 Application             Common                                                           (IPSCP queries, etc.)
                                                                                         HSS            • OPS (EMS) maintenance
                                        subscriber                                      -specific         control
                                          profile       -specific                                       • Functions ro.- interfacing
                                                      applications                    applications       with the b!l6"9 center
                                                                                    (IMS functions)


                 Middleware                                Basic middleware (same as xGSN)


                 OS                                                     CGL


                 Hardware                                               aTCA

                                                                                                                CGL: Carrier Grade Linux

                                                     Figure 5 IPSCP software configuration



                                                     Each transmission path                                                   Each transmission path
                                      NSTP           hardware can handle                                  SGW                 hardware can handle
                                                     100% of the traffic                                                      100% of the traffic
                                  Plane A                                                             Plane A




                 SEP                                                              SEP                                                  SEP




                                                                              Operation with
          Requires same amount                                                two ACT allows
          of equipment as ACT                                                 handling with 50%
          node (100%)                                                         of the equipment

                         (a) NSTP hardware configuration                                   (bl SGW hardware configuration

                            Figure 6 NSTP and SGW transmission paths and configuration of the handling hardware


     4.3 Redundant Configuration of SGW Handling                               of the traffic with that configuration. This is because. in the No.
         Equipment and Hardfl·are Configuration Method                         7 signaling network, when one of tbe planes A/B plane configu-
        Because there is a leased Line in the connection between the           ration is down, the other plane can perform at 100% capacity.
     Signaling End Point (SEP) and tbe NSTP, the number of Links               However, the transmission patb is only set in the Line handling
     between bardware units is doubled and twice as many transmis-             unit of tbe ACT. Nevertheless, even if the number of links
     sion paths must be provided. There is also duplication in the             between the same pair of nodes is doubled by conversion to IP,
     transmission patbs and, as sbown in Figure 6 , an ACTive                  operation with a transmission path comprising the same amount
     (ACT)/StandBY (SBY) configuration is used for the NSTP line               of hardware is possible, and reliability can be maintained even
     handling equipment to maintain network reliability, so 400%               when operating with an ACT/ACT configuration with half of
     line bandling equipment is required in order to cope with 100%            the line handling bard ware of tbe SGW. By applying this
                                                                                                                                WSOU-ARISTA001544
32
                 Case 6:20-cv-01083-ADA Document 34-26 Filed 08/16/21 PageNTT8DoCoMo
                                                                               of 8 Technical Journal Vol. 7 No.4


between the SEP and SGW, the hardware cost of the SGW line                           DoCoMo network. We have presented the background for the
handling equipment can be reduced by half. Although the                              introduction of these systems and described the system configu-
ACT/SBY configuration allows 100% communication with up                              ration, the network configuration, and the effects of this devel-
to a triple failure of the line handling equipment, the ACT/ACT                      opment. These systems will give the core network speed and
configuration (half as much hardware) allows 100% traffic only                       flexibility in coping with new services, lower costs, and pro-
up to a double failure. In the event of a triple failure, 50% of the                 mote the use of servers and routers.
traffic can be handled, but the rate of occurrence for a triple line                    In future work, we will expand the IPSCP basic functions
handling equipment failure is extremely small compared to                            developed in the work described here , complete the transition to
other aspects of network reliability, so we chose to use the                         the NMSCP functions and implement the provision of new ser-
A CT/ ACT configuration.                                                             vices, MNP, etc.


5. Conclusion                                                                        REFERENCES
   We have described the development of an IPSCP and a                               [1] H. Morikawa et al.: "FOMA Core Network xGSN Packet Processing
                                                                                        Nodes," N1T DoCoMo Technical Journal, Vol. 6, No. 3, pp. 33-42, Dec.
SGW for 1P common channel signal network, which are posi-
                                                                                        2004.
tioned as advanced function service control points in the


                                                                             ABBREVIATIONS
  ALADIN: ALJ Around DoCoMo !Nfonnation systems                                       MNP: Mobile Nult\ber Portability
  aTCA: advanced Telecom Computing Architecture                                       Mobills-PRM: MObile communication BILLing Systems-Partner
  CCC-I: Calling rate Charge Center-lMT                                                            Relationsh.ip Management syStem
  CiRCUS: treasure Casket of i-mode service, high Reliability platfonn for            NMSCP: New Mobile Service Control Point
          CUSto1m:r                                                                   NSTP: Ne" $ig11aling Tr«ni;fer Poiut
  CMM: Chassis Management Module                                                      NSW: Node inside laye,2 $Witch
  EBSCP: External Business user Service Control Point                                 PDC: Personal Digital Cellular
  EMS: Element Management System                                                      SBC: Single Board Computer
  ESP: E~,emal business Servic.-e Processor                                           SOB: Signal Domain agent Blade
  FE P: F'TOnt End Processor                                                          SEP: Signaling 8 nd Point
  FS: Pile Server                                                                     SGB: Signaling Gateway Blade
  FW: fire\Vall                                                                       SOW: Signaling Gate\Vay
  HSS: Home Subscriber Server                                                         SSW: Shelf SWitch
  HTTP-G\\': HyperText Tra nsfer Protocol-Gat.e\Vay                                   SUSCP: Specific User Service Control Po int
  IMS: IP ~lultimedia Subsystem                                                       USP: User Ser.~ce Processor
  IP: Internet Protocol                                                               x'()SN: serving/gateway General packet radio seivice Support Node
  lPSCP: lP Service Control Point                                                     WPCG: Wkeless Protocol Conversion Gateway
  ISP: Internet Service Provider                                                      XPCG: eXtended wireless Protocol Conversion Gat.ewa}'
  M'In: Mobile Multi-Media service Infrastructure




                                                                                                                               WSOU-ARISTA001545
                                                                                                                                                               33
